DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed July 18, 2022 in response to PTO Office Action mailed April 18, 2022. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 2, 4, 8-18 and 20 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-20 remain pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but they are moot in view of the new ground(s) of rejection(s).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/11/22 and 7/15/22 were filed after the mailing date of the Non-Final Office Action on 4/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 17-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 2016/0342465) and further in view of Hutchison et al. (US 2020/0310932).
As per claim 9, Cudak teaches a system for storing data (Cudak: fig. 1), the system comprising: 
a first storage device (Cudak: fig. 1, item 40), a second storage device (Cudak: fig. 1, item 30), and a processing circuit (Cudak: fig. 1, item 20 shows the processor) connected to the first storage device and to the second storage device, the processing circuit is configured with logic that causes the processing circuit (Cudak: claim 15) to: determine that the first storage device is in a read-only state and that the second storage device is in a read-write state (Cudak: par. [0011]: “the controller detecting whether or not the flash data storage device is in read-only mode”; par. [0028]: “In the normal mode, the controller 20 may read and write data anywhere on the device. In the read-only mode, the controller 20 can still read data anywhere on the device”); 
[[based on determining that the first storage device is in the read-only state, allocate a portion of the second storage device as allocated space]];
perform a write operation, of a first stripe; perform a first read operation, of a second stripe; and perform a second read operation, of the first stripe (Cudak: Fig. 2, shows four stripes 1-4 including data A-L stored across the data storage devices 30; par. [0034]: “FIGS. 4A-B provide a flowchart of one embodiment of a method 60 for handling read and write operations involving a flash data storage”; here it is inherent that the controller can perform any number of write operations and read operations on the storage devices), wherein: 
the logic that causes the processor to perform the of the write operation comprises logic that causes the processor to:
[[identify the allocated space in the second storage device]];
write a portion of the first stripe to the [[allocated space]] in the second storage device, and make an entry in a mapping table for the first stripe (Cudak: par. [0030]: “In the example of FIG. 2, the controller 20 needs to store data in the minor strip G in the major stripe 3. However, since the flash data storage device 40 is in the read-only critical state, the controller 20 avoids writing data to the flash data storage device 40. Rather, the controller 20 may store the data in the empty space 32 on one of the other data storage devices 30”); 
the logic that causes the processor to perform the first read operation comprises logic that causes the processor to read a portion of the second stripe from the first storage device and the second storage device (Cudak: fig. 4A, item 86, since the data is not modified, the original data from the flash storage device 40 can be read and other data from storage device 30 can be read, see par. [0038]: “If minor stripe is not listed as modified, then the step 86 reads the minor strip from the flash device as normal”; the other data related to the stripe 3 can be read from other storage devices); and 
the logic that causes the processor to perform the second read operation comprises the logic that causes the processor to: determine that the mapping table includes an entry for the first stripe, and read the portion of the first stripe from the second storage device (Cudak: par. [0038]: “If the minor stripe is listed as having been modified, then step 88…the method may use a map to identify another location where the data was stored in association with the minor stripe”: here it is inherent that the data G was written to the empty space 32 on one of the other data storage devices (see par. [0030]) and thus the data G and data H are both read from storage device 30).
Cudak teaches determining if there is space available on other storage devices (Cudak: fig. 4B, step 90) when the storage device is determined in read-only state (Cudak: fig. 4A, step 62) and if the space is available then stores the data related to the write operation on the space available in the other storage devices (Cudak: fig. 4B, step 92). This process of checking availability of space and writing data requires securing the available space for writing the data. Cudak however expressly fails to teach based on determining that the first storage device is in the read-only state, allocate a portion of the second storage device as allocated space and identify the allocated space in the second storage device. Hutchison teaches based on determining that the first storage device is in the read-only state, allocate a portion of the second storage device as allocated space (Hutchison: abstract: “The method includes marking an underperforming drive in the array as resting and allocating distributed spare space of the array for data of operations to the resting drive”, here it is noted that the underperforming drive is equivalent to read-only drive and when it is determined that the drive is underperforming, the spare space is allocated on other storage devices for I/O operations directed to the resting/underperforming drive). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention allocate spare space when it is determined that the drive is underperforming/read-only so that the spare space for write operation is guaranteed and therefore the step of checking whether the space available is avoided in Cudak and hence increasing the performance of the system by allocating the space in advance. Hutchison teaches allocating spare space, inherently requires identifying allocated space and writing data to the identified allocated space.
As per claim 10, Cudak teaches the system of claim 9, comprising a plurality of storage devices including the first storage device and the second storage device, wherein: the logic that causes the processing circuit to determine that the second storage device is in the read-write state comprises logic that causes the processing circuit to determine that one or more remaining storage devices other than the first storage device are in the read-write state, the remaining storage devices including the second storage device; and the logic that causes the processing circuit to perform the write operation comprises the logic that causes the processing circuit to write the first stripe to the remaining storage devices (Cudak: fig. 2, the major stripe 3 writes data H’, I’ to storage devices 30; par. [0030] teaches writing data G to empty space 32 of the one or more other storage device, where it is inherent that when the major stripe 3 is written when the storage device 40 is in read-only mode, the first data G is written to empty space 32 of the other storage devices and the remaining data of the stripe 3 is written to the storage devices 30).
As per claim 11, Cudak teaches wherein the logic that causes the processing circuit to perform the first read operation comprises the logic that causes the processing circuit to: determine that the second stripe is open-mapped within the plurality of storage devices, and read the second stripe from the plurality of storage devices (Cudak: par. [0028]: “the “modified” data for the minor stripe may be stored in empty space on one of the other data storage devices 30”; here when the stripe is not marked as “modified”, it is equivalent to the term of current disclosure open-mapped (i.e., not registered) and therefore when the data is not marked as modified in the mapping table, the stripe of the data is read from all the storage devices because the first storage device is in read-only state and allows the reading of the data from the storage device).
As per claim 13, Cudak teaches wherein the logic that causes the processing circuit to perform the second read operation comprises the logic that causes the processing circuit to: read the first stripe from the remaining storage devices, and read a strip of the first stripe from one of the plurality of storage devices at an address based on the mapping table (Cudak: par. [0038]: “If the minor stripe is listed as having been modified, then step 88…the method may use a map to identify another location where the data was stored in association with the minor stripe”: here it is inherent that the data G was written to the empty space 32 on one of the other data storage devices (see par. [0030]) and thus the data G and data H are both read from storage device 30).
Claims 1-3, 5 and 17-19 are directed to the method and the system and are similar in scope with claims 9-11 and 13. Cudak teaches the method and the system (Cudak: claim 1, fig. 1 with means for processing) and thus rejected under same rationales as applied to claims 9-11 and 13 above.

Allowable Subject Matter
Claims 4, 6-8, 12, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As per claims 4, 12 and 20, prior arts of record fail to teach or suggest reassigning drive identification numbers to the remaining storage devices, wherein: each of the plurality of storage devices has an original drive identification number, and the reassigning comprises: assigning, to each storage device having an identification number less than the original drive identification number of the first storage device, the respective original drive identification number; and assigning, to each storage device having an identification number greater than the original drive identification number of the first storage device, the respective original drive identification number less one.
As per claims 6 and 14, prior arts of record fail to teach or suggest reassigning drive identification numbers to the remaining storage devices, wherein: each of the plurality of storage devices has an original drive identification number, and the reassigning comprises assigning, to each storage device having an identification number less than the original drive identification number of the first storage device, the respective original drive identification number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior arts of record not relied upon teach a method of allocating the spare space on the other storage devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138